Opinion filed March 15, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                      No. 11-12-00001-CR
                                          __________

                                   JOSEPH JONES, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 104th District Court
                                   Taylor County, Texas
                               Trial Court Cause No. 18041B


                            MEMORANDUM                  OPINION
       Joseph Jones has filed in this court a motion to dismiss his appeal. Pursuant to TEX. R.
APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.




                                                             PER CURIAM
March 15, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.